Citation Nr: 1402571	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943 and from August 1945 to February 1946.  He died in September 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO determined that no new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for the cause of the Veteran's death.  A notice of disagreement was received in October 2010, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains numerous references by the RO to a letter from the appellant, received May 3, 2010, requesting that the instant claim be reopened.  The letter also apparently contained an allegation of CUE based on the Board's November 23, 2009, decision (see July 2011 Delayed Rating Decision).  Unfortunately, that letter is not contained within the record before the Board, and, thus, the record is not complete.  Remand is required to provide an opportunity for the appellant to resubmit a copy of that letter or to restate her arguments in a new letter.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appellant and request that she provide a copy of her most recent request to reopen the claim on appeal (received by the RO on May 3, 2010) or, if a copy is not available, a restatement of the arguments articulated in that request, to include both the request to reopen the claim for service connection for the cause of the Veteran's death and any allegation of CUE in the November 23, 2009, Board decision.  

2.  If the appellant responds by submitting the above-requested information, then the RO should then review the record and readjudicate the request to reopen the claim for cause of death.  The RO should issue an appropriate supplemental statement of the case and afford the appellant an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

3.  If the appellant does not respond by submitting the above-requested information, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



